Citation Nr: 1101446	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 
percent for residuals of gastrointestinal surgeries with 
gastroesophageal reflux disease (GERD) and constipation.  

2.  Entitlement to an initial disability rating in excess of 20 
percent for a ventral hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1982 to June 1985, 
January 1986 to January 1989, and from March 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 2005 and February 2007 rating 
decisions of the Department of Veterans Affairs Regional Office 
(RO) in Waco, Texas.  This claim was previously remanded by the 
Board in January 2009.  

While the Veteran's appeal was pending before the Board, the RO 
issued a decision in January 2010, increasing the Veteran's 
disability evaluation to 20 percent for his service-connected 
ventral hernia.  Since this grant did not constitute a full grant 
of the benefits sought on appeal, this claim is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  The residuals of gastrointestinal surgeries with 
gastroesophageal reflux disease (GERD) and constipation are not 
productive of symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

2.  The Veteran suffers from a large ventral hernia that is not 
well-supported by a belt, but he does not have a massive 
inoperable hernia, severe diastasis or diffuse destruction or 
weakening of the abdominal musculature, or significant 
occupational impairment.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
disability rating in excess of 40 percent for residuals of 
gastrointestinal surgeries with GERD and constipation have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7329 (2010).  

2.  The criteria for establishing entitlement to an initial 
disability rating of 40 percent for a ventral hernia have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7339 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

The Veteran's claims arise from his disagreement with the initial 
evaluations following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is required for these claims.  


Duty to Assist

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied.  

Additionally, the Board finds there has been substantial 
compliance with its January 2009 remand directives.  The Board 
notes that the Court has recently concluded that "only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance."  See D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall (Stegall v. West, 11 Vet. App. 268) violation when the 
examiner made the ultimate determination required by the Board's 
remand).  The record indicates that the Appeals Management Center 
(AMC) scheduled the appellant for a medical examination and the 
appellant attended that examination.  The AMC later issued a 
rating decision and a Supplemental Statement of the Case (SSOC).  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  


Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As 
such, the Board has considered all of the evidence of record.  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  


Relevant Facts

The Veteran is currently service-connected for status post 
intestinal surgeries, gastroesophageal reflux disease (GERD) and 
constipation, as well as a ventral hernia.  VA outpatient 
treatment records from May 2004 demonstrate that the Veteran had 
a surgical history for perforated diverticulitis.  Additional 
surgery was performed in May 2004 for a complete bowel 
obstruction.  

The Veteran was afforded a general VA examination in July 2005.  
The examiner noted that the Veteran was diagnosed with acute 
diverticulitis with perforated sigmoid during his active military 
service.  Several surgeries were performed, including a repair of 
a ventral hernia.  However, the examiner indicated that the 
Veteran's ventral hernia had recurred.  It was noted that the 
Veteran had flare-ups of GERD on and off since 2004.  The Veteran 
indicated that his GERD sometimes interfered with daily 
activities and his occupation.  The examiner noted that the 
Veteran did experience some lack of endurance and chronic fatigue 
as a result of this condition.  Examination revealed a large 
ventral hernia with multiple surgical scars on the anterior 
aspect of the abdomen.  Bowel sounds were slightly hyperactive on 
auscultation.  The examiner diagnosed the Veteran with 
diverticulosis throughout the colon and moderate spontaneous 
gastroesophageal reflux.  The examiner also diagnosed the Veteran 
with a large ventral hernia that was symptomatic.  

The record also contains a January 2006 private medical note from 
a physician with the initials V.A.D.  Dr. D noted that the 
Veteran had a history of a colon resection and colostomy with 
subsequent closure of the colostomy.  The Veteran subsequently 
developed a hernia and a bowel obstruction requiring further 
surgery.  The Veteran described discomfort with lifting and heavy 
meals, and he reported being told by the Beaumont Army Medical 
Center that he was not a surgical candidate.  Examination 
revealed a midline incision and two transverse incisions with a 
large recurrent hernia superiorly in the left upper quadrant and 
one in the subumbilical region.  Dr. D recommended an incisional 
herniorrhaphy as a treatment option for the Veteran.  

The Veteran was afforded an additional VA examination in May 
2006.  The Veteran reported that he began having gastrointestinal 
problems during his active service when he noticed increased 
heartburn with esophageal dysphagia.  The Veteran reported that 
this condition had been improving since this time, but he 
continued to experience symptoms when eating certain foods.  He 
denied any nausea, vomiting, hematemesis, or melena.  The 
examiner noted that this condition really did not incapacitate 
the Veteran.  The Veteran also reported increased abdominal pain 
in May 2005 when he was subsequently diagnosed with a bowel 
obstruction secondary to abdominal adhesions.  Surgery was 
performed and the Veteran was later diagnosed with a ventral 
hernia.  The Veteran reported symptoms of pain and fullness due 
to his hernia.  However, it was noted that there was no current 
treatment for this condition and that the Veteran was not using 
any abdominal support at this time.  The examiner noted that it 
affected the Veteran's job in that he was not able to lift heavy 
objects or perform cardiopulmonary resuscitation (CPR).  However, 
the Veteran was still able to perform his duties as a respiratory 
therapy technician.  

Examination revealed a protuberant abdomen with mild tenderness 
to deep palpation on both iliac fossa.  The Veteran was noted to 
have a large surgical scar of approximately 10 inches in length 
that was well-healed.  The Veteran also had a spraumbilical 
hernia that measured around two inches in diameter.  The hernia 
was not painful to deep palpation.  The examiner noted that there 
were no signs of intestinal herniation or any signs of 
strangulated hernia at the time of examination.  However, the 
examiner indicated that the post-incisional hernia was big, and 
the intestines probably could protrude through this hernia with 
no problem.  The examiner diagnosed the Veteran with asymptomatic 
diverticulosis with no evidence of diverticulitis.  Diagnoses of 
asymptomatic resection of the colon with no evidence of abdominal 
adhesions, improved GERD secondary to a mild hiatal hernia, and 
post-incisional abdominal hernia were also assigned.  Finally, 
the examiner stressed that the Veteran's GERD was actually 
improving and that the Veteran did not wear any belt or abdominal 
support for this hernia.  

The Veteran was most recently afforded a VA gastrointestinal 
examination in March 2009.  The Veteran reported that he 
continued to have problems with his ventral hernia, experiencing 
pain along the abdominal region.  He also reported nausea, but he 
denied constipation, diarrhea, hematemesis, melena or anemia.  
The Veteran reported that he was given a belt for his ventral 
hernia, but that the hernia involved a large portion and the belt 
did not cover the upper portion.  The Veteran felt that the 
hernia was not well-supported by the belt under ordinary 
conditions.  The Veteran also reported that he was unable to lift 
objects of 15 pounds or greater because of his hernia.  The 
Veteran denied hospitalization, emergency room visits, or any 
periods of incapacitation in the previous 12 months.  

Examination of the abdomen revealed a well-healed 2 centimeter 
(cm) by 1 cm scar on the left upper quadrant from a previous 
colostomy incision.  There was no abnormality noted in the scar, 
and there was no tenderness, elevation or depression, or 
limitation of motion associated with the scar.  The Veteran also 
had a large ventral hernia that was 8 inches by 9 inches with 
Valsalva maneuver. The hernia was associated with mild tenderness 
in the right upper quadrant and left upper quadrant.  The 
examiner diagnosed the Veteran with residuals of multiple 
abdominal surgeries with a large ventral hernia requiring a 
supporting belt with evidence of weakening of the abdominal wall.  
The examiner also diagnosed the Veteran with GERD.  The examiner 
opined that the Veteran's disability resulted in a mild affect on 
his current job.  

The record demonstrates that the Veteran has continued to be 
treated by VA for his gastrointestinal symptoms.  According to a 
March 2009 VA outpatient treatment record, the Veteran had GERD, 
a small hiatal hernia and a large abdominal wall hernia that were 
all asymptomatic.  A September 2009 colonoscopy revealed 
diverticulosis throughout.  


Residuals of Gastrointestinal Surgeries

The Veteran contends that he is entitled to an initial disability 
rating in excess of 40 percent for the residuals of his 
gastrointestinal surgeries.  For historical purposes, the Veteran 
was granted service connection for the residuals of these 
surgeries in an October 2005 rating decision.  A disability 
rating of 40 percent was assigned under Diagnostic Code 7329, 
effective as of March 20, 2005.  The Veteran appealed this 
decision to the Board in August 2006.  

A 40 percent disability rating is the maximum disability rating 
available under Diagnostic Code 7329.  See 38 C.F.R. § 4.114.  
However, Diagnostic Code 7346 pertaining to a hiatal hernia 
provides for a 60 percent evaluation with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  However, a review of the medical 
evidence, as discussed above, does not show that the Veteran more 
nearly meets the criteria for this next higher evaluation, and 
the Board notes that VA regulations provide that only one 
evaluation may be assigned for symptomatology covered under 
Diagnostic Codes 7329 and 7346.  See 38 C.F.R. § 4.114 (Ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.)  
There are no other Diagnostic Codes pertaining to the digestive 
system that would permit a higher disability rating.  See id.  
Therefore, a higher disability rating is not permitted under the 
rating criteria.  However, to afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).  

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

According to the July 2005 VA examination, the Veteran had 
intermittent symptoms of GERD with some lack of endurance and 
chronic fatigue as a result of this condition.  It was also noted 
during the Veteran's May 2006 VA examination that his symptoms 
had improved since separation from active duty, and that this 
condition really did not incapacitate the Veteran.  The examiner 
also noted that the Veteran was still able to work.  The March 
2009 VA examiner concluded that the Veteran's disabilities 
resulted in a mild impact on his employability, and the Veteran 
denied hospitalization, emergency room visits, or any periods of 
incapacitation in the previous 12 months.  Finally, the Veteran 
testified during his October 2008 hearing that his constipation 
had resolved and his only remaining issues were heartburn and 
having to eat slowly.  

A 40 percent disability rating under Diagnostic Code 7229 applies 
when there are severe symptoms, objectively supported by 
examination findings.  See 38 C.F.R. § 4.114.  The symptomatology 
outlined above demonstrates that the Veteran's current symptoms 
cannot be classified as more than severe.  Furthermore, there is 
no evidence of marked interference with employment or frequent 
periods of hospitalization.  The rating criteria reasonably 
describe the Veteran's disability and referral for consideration 
of an extraschedular rating is, therefore, not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an initial 
disability rating in excess of 40 percent for residuals of 
gastrointestinal surgeries with GERD and constipation must be 
denied.


Ventral Hernia

The Veteran contends that he is entitled to an initial disability 
rating in excess of 20 percent for a ventral hernia.  For 
historical purposes, the Veteran was granted service connection 
for a ventral hernia in a February 2007 rating decision.  A 
noncompensable disability rating was assigned under Diagnostic 
Code 7339, effective as of March 20, 2005.  The Veteran's initial 
disability rating was increased to 20 percent in a January 2010 
rating decision.  Since this grant did not constitute a full 
grant of the benefits sought on appeal, this claim is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Under Diagnostic Code 7339, a small postoperative ventral hernia, 
not well supported by belt under ordinary conditions, or healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt, is rated 20 
percent disabling.  A large postoperative ventral hernia, not 
well supported by belt under ordinary conditions, is rated 40 
percent disabling.  A massive persistent postoperative ventral 
hernia, with severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial support 
of abdominal wall so as to be inoperable, is rated 100 percent 
disabling.  38 C.F.R. § 4.114.

According to the July 2005 VA examination, the Veteran suffered 
from a recurrent ventral hernia.  The hernia was noted to be 
large and symptomatic.  However, according to the Veteran's May 
2006 VA examination, the Veteran was not receiving any current 
treatment for this large hernia, to include any form of belt or 
abdominal support.  The March 2009 VA examiner, however, 
diagnosed the Veteran with a large ventral hernia requiring a 
supporting belt with evidence of weakening of the abdominal wall.  
This appears to be the first evidence of record demonstrating 
that the Veteran used a support belt for his ventral hernia.  The 
Veteran indicated that he did not use a belt in a June 2008 
statement and he made no reference to a belt during his October 
2008 hearing.  

Based on the above evidence, the Board finds that the Veteran is 
entitled to an initial disability rating of 40 percent.  The VA 
examiners of record have consistently described the Veteran's 
ventral hernia as "large," rather than "small."  While the 
evidence of record does not demonstrate that the Veteran was 
using a belt until the March 2009 VA examination, this fact alone 
does not demonstrate that the Veteran is not entitled to a higher 
disability rating of 40 percent.  A 20 percent disability rating 
is meant to compensate a Veteran for a small ventral hernia or 
postoperative wounds with weakening of the abdominal wall.  38 
C.F.R. § 4.114, Diagnostic Code 7339.  However, a 40 percent 
disability rating is meant to compensate a Veteran for a large 
hiatal hernia, not well supported by a belt under ordinary 
conditions.  Id.  There is no question that the Veteran has 
suffered from a large ventral hernia throughout the pendency of 
his claim, and the evidence suggests that since the Veteran has 
used a belt, it has not supported the hernia well.  As such, the 
Veteran's disability is more appropriately characterized as 40 
percent disabling.  
 
However, the preponderance of the evidence of record demonstrates 
that the Veteran is not entitled to the highest available 
disability rating of 100 percent at any time during the pendency 
of his claim.  As already noted, a 100 percent disability rating 
is warranted under Diagnostic Code 7339 when there is evidence of 
a massive persistent postoperative ventral hernia, with severe 
diastasis of recti muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall so as 
to be inoperable.  38 C.F.R. § 4.114.  

The Veteran's ventral hernia has consistently been described as 
"large" rather than "massive."  Furthermore, while the May 
2009 VA examiner concluded that there was "evidence of weakening 
abdominal wall," this does not demonstrate that the Veteran 
suffers from severe diastasis, or separation, of the abdominal 
muscles.  The Veteran has maintained full time employment and a 
March 2009 VA outpatient treatment record described the Veteran's 
abdominal hernia as "asymptomatic."  This is not suggestive of 
"severe" diastasis of the abdominal muscles.  Finally, the 
evidence of record does not demonstrate that the Veteran's hernia 
is inoperable as a result of extensive diffuse destruction or 
weakening of the muscular and fascial support of the abdominal 
walls.  According to the January 2006 private physician of 
record, the Veteran was a candidate for surgical intervention - 
specifically, an incisional herniorrhaphy.  While the record does 
contain an August 2006 opinion from a VA physician recommending 
that the Veteran not undergo surgery, this was not due to 
extensive diffuse destruction of the abdominal muscles.  Rather, 
it was noted that the procedure would be extremely difficult to 
perform due to the Veteran's surgical history, and that the risk-
benefit ratio was deemed too high since the Veteran's hernia was 
reducible and non-painful at this time.  Therefore, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to a disability rating of 100 percent.  

The Board has again considered whether referral of this claim for 
extraschedular consideration is warranted.  However, the evidence 
of record demonstrates that the Veteran's symptoms are reasonably 
described by the rating criteria.  Furthermore, the May 2006 VA 
examiner concluded that it affected the Veteran's job in that he 
was not able to lift heavy objects or perform CPR.  However, he 
was still able to work full-time.  The March 2009 VA examiner 
also concluded that the Veteran's disabilities resulted in a mild 
impact on his employability, and the Veteran denied 
hospitalization, emergency room visits, or any periods of 
incapacitation in the previous 12 months.  Finally, according to 
a February 2006 Modified Duty Agreement, while the Veteran was 
unable to perform certain duties, including lifting heavy 
objects, he was still able to maintain employment under a 
modified duty assignment in the respiratory department.  The 
rating criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

The Board has also considered the numerous lay statements 
submitted by individuals who know the Veteran.  According to one 
statement dated April 2006 and signed by an individual with the 
initials R.L.C., the Veteran was restricted at work in that he 
could not lift more than 5 pounds and at home because he could 
not mow his lawn, lift weights, or perform maintenance on his 
vehicles.  Another statement dated April 2006 from the Veteran's 
supervisor indicates that the Veteran was prevented from several 
duties, including CPR and moving beds.  Finally, the record 
contains an April 2006 letter from an individual with the 
initials H.A.  According to this person, the Veteran was unable 
to perform all of his duties as a respiratory technician.  

The Board does not doubt the truthfulness of the above 
statements.  However, the Veteran is already being compensated 
for significant occupational impairment, in that his ventral 
hernia is rated as 40 percent disabling.  The evidence 
demonstrates that the Veteran has a job that is flexible, 
permitting him to continue to work full-time.  The fact that the 
Veteran's duties have been changed does not in and of itself 
demonstrate entitlement to a disability rating in excess of 40 
percent.  

As a final matter, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in the 
case of Fenderson v. West, would be in order.  See 12 Vet. App. 
119 (1999).  However, at no time during the pendency of the claim 
has the Veteran exhibited symptoms of a massive ventral hernia, 
severe diastasis, or unemployability.  As such, staged ratings 
are not appropriate.  

Having afforded the Veteran the full benefit of the doubt, the 
Board concludes that an initial disability rating of 40 percent 
is warranted.  This claim is granted.


ORDER

An initial disability rating in excess of 40 percent for 
gastrointestinal surgeries with GERD and constipation is denied.  

Subject to the provision governing the award of monetary 
benefits, an initial disability rating of 40 percent for a 
ventral hernia is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


